Citation Nr: 0120616	
Decision Date: 08/13/01    Archive Date: 08/16/01	

DOCKET NO.  98-03 437A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
1998 Board of Veterans' Appeals (the Board) decision denying 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for claimed postoperative neurological 
residuals of a hemorrhoidectomy performed while hospitalized 
at a Department of Veterans Affairs (VA) hospital in February 
1980.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from September 1945 until 
January 1947.  He has not been granted service connection for 
any disability.

In July 1993, the veteran submitted a claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
claimed postoperative neurologic residuals of a 
hemorrhoidectomy performed at a VA hospital in February 1980.  
The regional office (RO) denied the claim, and the veteran 
appealed.

In a decision in March 1998, the Board denied the appeal.

Later that month the veteran claimed that there had been 
clear and unmistakable error in the March 1998 Board 
decision.  The Board docketed this claim for consideration.


FINDINGS OF FACT

1.  In March 1998, the Board denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for claimed postoperative neurological residuals of a 
hemorrhoidectomy performed at a VA hospital in February 1980.

2.  There was a reasonable and tenable evidentiary basis for 
the March 1998 Board decision.


CONCLUSION OF LAW

There was no clear and unmistakable error in the March 1998 
decision denying compensation benefits pursuant to 
38 U.S.C.A. § 1151 for claimed postoperative neurological 
residuals of a hemorrhoidectomy. 38 U.S.C.A. §§ 7104, 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he developed numbness in the right 
leg, bladder dysfunction, and urinary dysfunction a few days 
after the administration of a spinal anesthesia for a 
hemorrhoidectomy performed at a VA hospital in early February 
1980.  He contends that he was informed by one physician that 
these symptoms were directly the result of the administration 
of the spinal anesthesia.  He contends that, in the 
alternative, he fell a few days after the surgery because of 
weakness in the legs caused by neurological problems after 
the administration of the spinal anesthesia, that the fall 
damaged certain discs in the lumbar spine, and that the 
damage to the discs in the lumbar spine caused the further 
weakness in the legs, and the bladder and bowel problems.  He 
maintains that there was clear and unmistakable error in the 
1998 Board decision because the Board did not fully evaluate 
all of the medical records between 1980 and 1992.

I.  Background.

On February 4, 1980, the veteran was admitted to a VA medical 
facility with the clinical diagnosis of bleeding 
internal/external hemorrhoids.  He was treated with 
medication for two days, and then a sigmoidoscopic 
examination on February 6, 1980 demonstrated hemorrhoids.  On 
February 7, 1980, a hemorrhoidectomy was performed.  The 
surgical report indicates that spinal anesthesia was 
utilized, and that four groups of hemorrhoids were excised.  
The surgical report indicates no unusual circumstances 
occurred during the surgery.  He recuperated well from the 
surgical procedure, without too much distress or pain.  He 
moved his bowels on the third postoperative day.  There was a 
minimal amount of bleeding.  He was discharged on the fourth 
postoperative day, February 10, 1980, with no complaints.  He 
was eating well, and moving his bowels with some distress, 
but passing urine normally.  He was discharge in an 
ambulatory condition, with no special medication except for a 
prescription for Tylenol.

When seen on February 13, 1980, the veteran complained about 
some pain around the anus.  He was instructed that he could 
return to work in two weeks.  On February 20, 1980, it was 
reported in the surgical clinic that he was doing well with 
no complaints.  He was discharged from the clinic.

On April 2, 1980, the veteran made an appointment for the 
surgical clinic.  When seen on April 17, 1980, the veteran 
reported bright red blood in the stools and in the bowl.  
There had been occasional bleeding since the surgery, with no 
pain, but occasional itching.  Protosigmoidoscopic 
examination was normal to 25 centimeters except for some 
edema and redness at the operative site.  The diagnosis was 
healing post hemorrhoidectomy, and no special treatment was 
needed.  It was indicated that a neurology consultation would 
be needed, since the veteran complained of some numbness and 
tingling in the right foot with some soreness of the second 
toe since the surgery in February 1980.  He also stated that 
he had penile numbness and some numbness about the anus.  He 
complained of occasional incontinence.

The veteran was hospitalized at a VA medical facility on 
April 29, 1980, complaining of numbness of the right 
posterior leg and right foot, pain in the right rectum 
towards the right hip and right testicle, increased frequency 
and urgency of urination, decreased erection ability, and 
some numbness of the penis.  His physical examination showed 
a decrease in pinprick from the right perianal regional into 
the right buttocks and down the S1 and S2 radicular 
distribution, down the posterior thigh, calf, and foot.  
There was no reflex asymmetry, weakness, or atrophy of the 
muscles.  There was no evidence of other neurological 
dysfunction.  He had a urological consultation and 
cystometrogram, which were normal.  X-rays of the lumbosacral 
spine were normal.  He reported that the problems had begun 
following a hemorrhoidectomy with spinal anesthesia.  The 
examining physician suggested that the veteran await further 
hospitalization for a myelogram and an EMG.  The physician 
expressed the opinion that a cauda equina lesion was 
possible, but he doubted an extradural hematoma secondary to 
the spinal anesthesia.

The veteran was rehospitalized in mid-May 1980 for further 
evaluation of his complaints of having a three-month history 
of right lower extremity numbness, with urinary and bowel 
problems.  It was noted that hospitalization a few days 
earlier had included X-rays of the lumbar spine showing 
minimal degenerative joint disease, cerebral spinal fluid 
showing two-white blood cells, lymphocytes, and red blood 
cells, and a cystometrogram which was within normal limits.  
Neurological examination was essentially normal, aside from 
diminished pinprick along the S1 distribution.  A lumbar 
myelogram was interpreted as within normal limits except for 
bulging annuli in the lower lumbar spine.  It was the staff's 
belief that the disturbance in the S1 nerve distribution area 
was consistent with a compression, but at a higher level.  He 
was scheduled for discharge from the hospital, to be 
readmitted for a CT scan of the spine.  

The veteran was rehospitalized at a VA medical facility in 
July 1980 for a total repeat myelogram.  The diagnostic 
impression of this myelogram included a moderate-sized 
central anterior extradural defect eccentric to the right at 
L4-L5, and an extradural defect centrally at L3-L4, 
consistent with bulging discs.  The diagnoses upon discharge 
from the hospital included hypesthesia in the right lower 
extremity, S1 distribution, bowel and bladder dysfunction, 
and status post hemorrhoidectomy.

On a VA neurological examination in January 1983, the veteran 
complained of continued numbness in the right lower 
extremity, and he attributed this problem to the spinal 
anesthesia he had during a hemorrhoidectomy in 1980.  
Physical examination resulted in the diagnosis of neuritis of 
the right lower extremity and sacral neuropathy.

VA outpatient treatment reports in 1982 and 1983 resulted in 
the opinion of no organic basis for the veteran's 
neurological complaints.

The veteran's complaints of numbness in the right lower 
extremity, bowel problems, and urinary problems continued, 
and the veteran was hospitalized on different occasions in 
1986.  Various clinical studies, including electromyogram and 
nerve conduction studies, were essentially normal, and the 
diagnosis was possible conversion reaction.  There was no 
evidence of urinary incontinence during hospitalization.

VA outpatient treatment reports in 1992 showed complaints of 
back pain and hip pain.  X-rays of the lumbar spine and hips 
showed degenerative changes, and narrowing in the lumbar 
spine.  A MRI in 1994 showed some minimal compression of the 
discs in the lumbar spine.  In April 1994, there was a 
notation that the veteran had had a previous cerebrovascular 
accident with left side leg weakness.

On a VA examination in March 1995, the veteran complained of 
some numbness of the right lower extremity, urinary 
incontinence, and bowel problems, which he stated had 
occurred immediately following the use of spinal anesthesia 
when a hemorrhoidectomy was performed in February 1980.  
Neurological examination showed that the veteran walked with 
a limp on the right foot, and that propulsion and balance 
were mildly impaired.  Range of motion in the lumbar spine 
was restricted.  Position sense was absent in the right foot.  
There was hypesthesia of the right lower extremity from the 
hip down.  No clinical or diagnostic tests were ordered or 
performed.  The veteran's claims file was not reviewed.  The 
diagnosis was residuals of spinal anesthesia injury to the 
spinal cord with weakness and numbness of the right lower 
extremity and neurogenic bladder and bowel.  Another 
examination of the rectum and anus showed no hemorrhoids.  
The sphincter tone was lax.  The diagnosis was residuals 
hemorrhoidectomy with no recurrence of hemorrhoids, but loss 
of sphincter tone.

At a hearing at the RO in August 1996, the veteran stated 
that the clinical records of his hospitalization in February 
1980 and following his hospitalization in 1980 are incorrect 
because his symptoms of numbness of the right leg with 
urinary and bowel problems began only a few days after the 
surgery.  He stated that a few days after going home, his 
right leg gave out, and he fell, probably injuring his back 
and lumbar discs.  He stated that any disc disease was 
proximately due to the fall, and to the weakness in his right 
leg caused by the spinal anesthesia.

On a VA examination in September 1996, the physician 
specifically noted that the veteran's claims file had been 
reviewed in its entirety.  Physical examination revealed 
diminished pin and light touch sensation to the entire 
perineum and the posterior right leg with diminished 
sensation to the dorsal right leg.  EMG findings of the right 
hip, leg, and foot were normal.  EMG studies of the 
lumbosacral paraspinal muscles were normal.  Nerve conduction 
studies of the right sural and peroneal nerves were normal.  
There was no evidence of radiculopathy, peripheral 
neuropathy, or electrodiagnostic findings that were other 
than normal.  

The examiner stated that there was no disability as a result 
of brain disease or injury, spinal cord disease or injury, or 
cervical disc disease or trauma to the nerve roots.  In the 
lower extremity on the right, there was diminished pin and 
light touch sensation to the entire peroneum, the posterior 
right leg, and the dorsal of the right leg, but EMG findings 
did not substantiate this physical finding.  The examiner 
stated that the diminished pin and light touch sensation of 
the peroneum and right posterior and dorsal right leg was of 
unclear clinical significance, since EMG findings were 
normal.  The examiner concluded that there was no current 
evidence to substantiate the veteran's allegation that spinal 
anesthesia caused a neurological abnormality.  There was no 
current evidence that there was an EMG abnormality to 
substantiate the veteran's subjective complaints, and 
physical and neurological examination currently revealed 
preserved coordination and motor strength.

In March 1998, the Board denied entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
claimed postoperative neurological residuals of a 
hemorrhoidectomy performed at a VA hospital in February 1980.

II.  Analysis.

A decision by the Board of Veterans' Appeals is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. §§ 7104, 7111.

Clear and unmistakable error is a kind of error, of fact or 
law, that when called to the attention of the later reviewers 
compels the conclusion, where reasonable minds cannot differ, 
that the results would have been manifestly different but for 
the error.  Even where the premise of the error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43, 44 (1993).

In order for there to be a valid claim with clear and 
unmistakable error, there must have been an error in the 
prior adjudication, and either the corrected facts, as they 
were known at the time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The claimant, therefore, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Clear and unmistakable error are 
errors that are undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Thus, if there 
was any tenable or reasonable basis for the determination, 
clear and unmistakable error was not present.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that applied at the 
time of the prior decision.  The benefit of the doubt rule 
does not apply.  See Russell v. Principi, 3 Vet. App. 310, 
313, 314 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).

In essence, clear and unmistakable error is very specific and 
a very rare kind of error.  It is the kind of error of fact 
or law which is undebatable and leads to the conclusion that 
reasonable minds cannot differ.  Fugo v. Brown, supra.

Under the provisions of 38 U.S.C.A. § 1151, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, at a VA medical facility, and such injury or 
aggravation results in additional disability to such veteran, 
disability compensation shall be awarded in the same manner 
as if such disability was service connected.  This was the 
law in effect at the time of the Board decision in March 
1998.  (The law was recently amended, but such amendment has 
no effect for the present review.)  As previously indicated, 
the Board must determine whether there was clear and 
unmistakable error based on the record and the law that 
existed at the time of the prior decision.

The evidence that the Board considered in the March 1998 
decision included the report of the veteran's hospitalization 
in February 1980, including the surgical report, VA 
outpatient treatment reports, reports of the veteran's 
hospitalizations, and reports of VA examinations.  The record 
also contained a transcript of a hearing at the regional 
office in August 1996.  Basically, from the veteran's 
statements beginning in the 1980's and continuing to the 
present, it is clear that he believes that he has numbness of 
the right leg, bowel problems, and urinary problems which are 
directly related to the spinal anesthesia that he received 
for the surgery to remove internal hemorrhoids on February 7, 
1980.  There is a VA examination in March 1995 in which the 
examiner provides a diagnosis of residuals of spinal 
anesthesia injury to the spinal cord with weakness and 
numbness of the right lower extremity and neurogenic bladder 
and bowel.  This opinion, if taken as true and verifiable, 
would tend to indicate that the veteran suffered an 
additional disability as the result of surgery at a VA 
medical facility.  

The Board, however, does not find that the opinion of the 
examiner in March 1995 establishes that the veteran is 
entitled to compensation benefits for neurological residuals 
of the surgery in February 1980 under the provisions of 
38 U.S.C.A. § 1151 based on a review of the entire evidence 
of record present at the time of the Board decision in March 
1998.  While reaching the same conclusion in a slightly 
different manner, the Board concludes that there was a 
tenable and reasonable basis for the March 1998 Board 
decision.  As a result, there was no clear and unmistakable 
error in the March 1998 Board decision denying compensation 
benefit under 38 U.S.C.A. § 1151 for claimed additional 
disability resulting from the surgery in February 1980.

In this case, the veteran was hospitalized in February 1980 
for bleeding around the rectum, and examination showed 
internal hemorrhoids.  The veteran received a spinal 
anesthetic, and the hemorrhoids were excised.  The hospital 
and surgical report fail to show that the veteran had any 
neurological complaints while in the hospital following the 
surgery.  There were no urinary or bowel obstruction 
problems.  He was discharged from the hospital doing well, 
with no complaints.  Further, in February 1980, VA outpatient 
treatment reports shows that the veteran did complain about 
some pain around the anus, but again, there were no 
neurological complaints, or complaints relating to 
dysfunction of bowel movement or urinary function.

In April 1980, the veteran complained of some numbness down 
the right leg, bowel problems, and urinary problems which he 
stated had begun shortly after the surgery on February 7, 
1980.  The veteran was then hospitalized for different tests, 
which showed bulging discs.  The hospital staff did not 
associate the veteran's symptoms of numbness in the right 
leg, urinary problems, and bladder problems with the 
administration of the anesthetic in February 1980, but 
considered the symptoms most probably associated with the 
lumbar disc disease.

In the 1980's, the veteran continued to have the same 
neurological complaints, and further clinical tests, 
including electromyogram and nerve conduction studies, were 
negative.  A possible conversion reaction was considered.  
There was no evidence of urinary incontinence upon 
hospitalization.  The VA physicians did not associate the 
veteran's complaints with the surgery that occurred in 
February 1980, or the spinal anesthetic that he received at 
the time.

Again, in the 1990's, the veteran's complaints were noted, 
and various clinical studies were negative.

In March 1995, a VA examination was conducted without the 
benefit of the veteran's claims file.  The veteran provided 
the history that he had previously provided, associating the 
numbness, bowel problems, and urinary problems, to the 
anesthetic, noting that such symptoms were present within a 
few days of the surgery.  The physician provided a diagnosis 
of residuals of spinal anesthetic injury to the spinal cord.

Finally, a VA examination in September 1996 was conducted 
with a benefit of a full review of the veteran's claims file.  
The examiner also examined the veteran.  Physical examination 
was essentially normal, aside from some diminished pin and 
light touch sensation down the right leg.  Electromyogram and 
nerve conduction studies were reported normal.  The examiner 
concluded, after reviewing the entire evidence of record, 
that there was no disability present which could be 
associated with spinal cord disease or injury.  The examiner 
specifically stated that there was no current evidence to 
substantiate the veteran's allegation that the spinal 
anesthesia caused a neurological abnormality.  There was no 
current evidence by clinical testing that the veteran 
presently had neurological disease associated with the 
anesthesia provided to him in February 1980.

Essentially, a complete review of the medical records does 
not show that the veteran presently has any additional injury 
or aggravation of any disability for which he was 
hospitalized in February 1980, including residuals of the use 
of a spinal anesthetic during surgery in February 1980 at the 
VA hospital.  While the veteran has alleged on different 
occasions, beginning in April 1980, that the neurological 
symptoms began a few days after the surgery on February 7, 
1980, this is refuted by the contemporaneous medical records.  
Specifically, the veteran's hospital and outpatient treatment 
reports in February 1980 failed to show any neurological 
complaints or findings, or any bowel or urinary complaints or 
findings, other than some pain around the surgical site.  On 
studying the veteran's complaints in May through July 1980, 
the VA medical staff concluded that the veteran's complaints 
were not related to the use of a spinal anesthetic, but were 
probably the result of lumbar disc disease.  While the 
veteran mentioned at the hearing in 1996 that he fell as the 
result of the neurological problem, causing the disc disease, 
there is no evidence of a contemporaneous nature in the 
1980's or early 1990's indicating that the disc disease was 
related to a fall shortly after the surgery, or that the fall 
was related to neurological weakness caused by the use of a 
spinal anesthetic.

The VA examination in 1996, unlike the examination in 1995, 
specifically reviewed the veteran's claims file and concluded 
that the veteran did not have any neurological disability 
associated with the use of a spinal anesthetic in February 
1980.  The veteran's mere assertion that his complaints are 
associated with neurological deficit stemming from the use of 
a spinal anesthetic is not supported by any substantive 
medical evidence.  In this regard, medical evidence of an 
etiological relationship is required to establish a nexus 
between any current disability and the injury or disease 
caused by VA surgery or treatment.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Further, the veteran has not provided any 
medical evidence showing that his alleged fall caused the 
lumbar disc disease, or that the fall was etiologically 
related to any neurological problem and the surgery in 
February 1980.  Finally, in regards to the 1995 VA 
examination, it is noted that the Board is not required to 
grant benefits merely because a physician has accepted a 
veteran's description of his injury or disease.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  As previously 
indicated, the VA examiner in 1995 did not have the benefit 
of the veteran's claims file, or the actual records in the 
1980's.  This physician relied on the veteran's history, 
which does not conform to the contemporaneous medical 
records.  The physician who did have the benefit of reviewing 
the veteran's records in 1996 concluded that the veteran does 
not have any neurological disability associated with the use 
of a spinal anesthetic in February 1980.

Therefore, based on the evidence then of record, the Board 
decision in March 1998 was reasonable, and there was a 
tenable basis for denying entitlement to compensation 
benefits for neurological residuals of a hemorrhoidectomy 
under the provisions of 38 U.S.C.A. § 1151.  The Board could 
reasonably find that the veteran did not have any current 
neurological symptoms that were etiologically related with 
the surgery in February 1980.  While some persons might 
reasonably disagree with the analysis and the decision in 
1998, this is not the basis for determining whether there was 
clear and unmistakable error in such decision.  Rather, the 
claimant must demonstrate that there was some clearly 
unreasonable finding of fact or law that occurred in the 
March 1998 Board decision.  38 U.S.C.A. § 5109(A), 7111; Fugo 
v. Brown, supra.  If there is any tenable or reasonable basis 
for the decision, clear and unmistakable error was not 
present.  Since there is some tenable basis for the March 
1998 Board decision, clear and unmistakable error was not 
present.





ORDER

There was no clear and unmistakable error in the March 1998 
Board decision denying compensation benefits under 
38 U.S.C.A. § 1151 for neurological residuals of a 
hemorrhoidectomy.  The matter is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 







